

115 HR 2037 IH: Veterans Health Care Freedom Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2037IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Lance introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Veterans Access, Choice, and Accountability Act of 2014 to expand and make permanent
			 the Veterans Choice Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Health Care Freedom Act. 2.Modification to Veterans Choice Program (a)Expansion (1)In generalSubsection (b) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note) is amended to read as follows:
					
 (b)Eligible veteransA veteran is an eligible veteran for purposes of this section if the veteran is enrolled in the patient enrollment system of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code, including any such veteran who has not received hospital care or medical services from the Department and has contacted the Department seeking an initial appointment from the Department for the receipt of such care or services..
 (2)Choice of providerSuch section is amended— (A)in subsection (a)—
 (i)by striking paragraph (2); and (ii)by redesignating paragraph (3) as paragraph (2); and
 (B)by striking subsection (c) and inserting the following new subsection (c):  (c)Choice of providerAn eligible veteran who receives hospital care or medical services under this section may select a provider of such care or services from among the entities specified in paragraph (1)(B) that are accessible to the veteran..
 (3)Conforming amendmentsSuch section is further amended— (A)in subsection (f)(1), by striking subsection (b)(1) and inserting subsection (b);
 (B)in subsection (g)(3), by striking under subparagraph (B), (C), or (D) of subsection (b)(2); and (C)in subsection (q)(2)(A)—
 (i)by striking , disaggregated by— and inserting a period; and (ii)by striking clauses (i) through (iv).
						(b)Permanent program
 (1)Removal of sunsetSubsection (p) of such section is amended to read as follows:  (p)Authority To Furnish Care and ServicesThe Secretary may furnish care and services under this section subject to the availability of funds in the Veterans Choice Fund established by section 802 or otherwise appropriated to carry out this section..
 (2)Conforming amendmentsSection 101 of such Act is further amended— (A)in subsection (i)(2), by striking is authorized to carry out this section pursuant to subsection (p) and inserting carries out this section; and
 (B)in subsection (q)(2), as amended by subsection (a)(2)(D) of this section, by striking subparagraph (F).
 (c)Annual reportsNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Veterans Affairs shall submit to Congress a report that includes the following:
 (1)With respect to each medical facility of the Department of Veterans Affairs, any increase or decrease in the number of veterans seeking hospital care or medical services at such facility during the one-year period covered by the report.
 (2)In light of the increase or decrease of veterans seeking hospital care or medical services at each medical facility of the Department as identified under paragraph (1), recommendations by the Secretary with respect to the proposed budget for such facility for the fiscal year following the date of the report.
 (3)How the Secretary is ensuring compliance with all requirements of chapter 39 of title 31, United States Code (commonly referred to as the Prompt Payment Act), including, for the one-year period covered by the report—
 (A)the average amount of time taken by the Secretary to pay a non-Department health care provider after receiving an invoice; and
 (B)a description of each instance in which the Secretary paid interest to such a non-Department health care provider pursuant to such chapter 39.
					